          Case 1:19-cv-10474-NRB Document 10 Filed 12/11/19 Page 1 of 3



                                                                             Telephone: (212) 446-2300
                                                                            Email: jischiller@bsfllp.com

                                        December 11, 2019
VIA ECF
The Honorable Naomi Reice Buchwald
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re:     Farmer v. Indyke et al.,
               Case No. 19-cv-10474

Dear Judge Buchwald,
       Plaintiff Maria Farmer writes in response to non-party Alan Dershowitz’s request for a
pre-motion conference to seek permission to file a motion for limited intervention, to strike
paragraph 39 of Plaintiff’s complaint, and for sanctions. Dkt. 9.
        Paragraph 39 of Maria’s complaint states that “[i]n her position at the front door” of
Epstein’s mansion, “she observed that [Ghislaine] Maxwell was regularly bringing school-aged
girls to the mansion,” and that Maria “observed Alan Dershowitz, a lawyer, on a number of
occasions, and observed that he would go upstairs at the same time the young girls were there.”
These allegations are directly relevant to establishing Maria’s claims, and bolster the plausibility
of the complaint’s allegations as to the existence of a sex-trafficking conspiracy, the abuse Maria
suffered, and how Epstein and his co-conspirators were able to coerce her to remain silent. The
allegations serve a legitimate purpose, and are in no way “redundant, immaterial, impertinent, or
scandalous.” Fed. R. Civ. P. 12(f).
        For the following reasons, the Court should deny Dershowitz’s request for a conference
and his proposed motions in their entirety.
  I.   Dershowitz Is Not Entitled to Intervene in This Matter.

        Rule 24(a)(2) of the Federal Rules of Civil Procedure governs intervention as of right, and
provides that “the court must permit anyone to intervene who . . . claims an interest relating to the
property or transaction that is the subject of the action, and is so situated that disposing of the
action may as a practical matter impair or impede the movant’s ability to protect its interest, unless
existing parties adequately represent that interest.” Dershowitz contends that he is entitled to
intervene to protect his reputation, but he cannot show that these proceedings will impair or impede
his ability to do so.
       As Dershowitz concedes, Plaintiff’s allegation concerning Dershowitz was not a surprise
to him. See Dkt. 9 at 1–2. In April of 2019, Plaintiff filed an affidavit in Virginia Giuffre’s
defamation case against Dershowitz. See Affidavit of Maria Farmer, Giuffre v. Dershowitz, No.
          Case 1:19-cv-10474-NRB Document 10 Filed 12/11/19 Page 2 of 3



19 Civ. 3377 (S.D.N.Y. April 16, 2019), ECF No. 1-12. In that affidavit, Plaintiff swore to and
affirmed the same allegations about Dershowitz as those in paragraph 39:
       Alan Dershowitz was an individual who came to visit Epstein at his New York
       mansion a number of times when I was working for Epstein. Dershowitz was very
       comfortable at the home and would come in and walk upstairs. On a number of
       occasions I witnessed Dershowitz at the NY mansion going upstairs at the same
       time there were young girls under the age of 18 who were present upstairs in the
       house.
Id. ¶ 4. Dershowitz has since filed a counter-claim for defamation against Giuffre, and will likely
try to prove his innocence by taking discovery in that case. Therefore, he has made no showing
that he has a need to intervene in Plaintiff’s case in order to protect his reputation. Dershowitz is
thus not entitled to intervention as of right.
       Nor should the Court permit Dershowitz to intervene under Rule 24(b), which governs
permissive intervention. The Court may grant permissive intervention when an applicant “has a
claim or defense that shares with the main action a common question of law or fact.” Fed. R. Civ.
P. 24(b)(1)(B). In exercising its discretion, the Court must consider “whether the intervention will
unduly delay or prejudice the adjudication of the original parties’ rights,” Fed. R. Civ. P. 24(b)(3),
and “whether parties seeking intervention will significantly contribute to full development of the
underlying factual issues in the suit.” U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191–92 (2d Cir.
1978).
         Dershowitz contends that he has a “claim or defense”—protecting his reputation against
alleged defamation—that shares “a common question of law or fact” with Plaintiff’s action. Dkt.
9 at 2–3. But, in reality, Dershowitz seeks to use intervention and a threatened motion to strike to
make this case about a single paragraph in the complaint that was meant to corroborate Plaintiff’s
story. His intervention would not contribute to the full development of the underlying factual
issues in the suit—whether Epstein and Maxwell assaulted Plaintiff and the effect of that assault
on her. Instead, it would simply muddy the waters and perpetuate Dershowitz’s pattern of
attempting to salvage his reputation by making himself—as opposed to the victims and their
abuse—the focus of different women’s proceedings against Epstein. And although Dershowitz
contends that he seeks to intervene solely for the limited purpose of moving to strike paragraph 39,
the last sentence of his letter indicates that he also seeks to file an unwarranted motion for sanctions
against Plaintiff and her counsel simply for including in the complaint an allegation about him (to
which Plaintiff previously swore) that makes him look bad. Such a motion would unduly delay
and prejudice the adjudication of Plaintiff’s claims against Epstein.

 II.   A Motion to Strike the Allegation about Dershowitz in Paragraph 39 Would Fail.

        Rule 12(f) of the Federal Rules of Civil Procedure permits the Court to strike from a
pleading “any redundant, immaterial, impertinent, or scandalous matter.” “[T]he courts should not
tamper with the pleadings unless there is a strong reason for so doing.” Donahue v. Asia TV USA
Ltd., 208 F. Supp. 3d 505, 516 (S.D.N.Y. 2016) (Buchwald, J.) (quoting Lipsky v. Commonwealth
United Corp., 551 F.2d 887, 893 (2d Cir. 1976)). Allegations that are “potentially relevant” to a
plaintiff’s claim should not be struck from the pleadings. Id. at 517; see also Roe v. City of New
York, 151 F. Supp. 2d 495, 510 (S.D.N.Y. 2001) (“To prevail in such a motion [to strike],



                                                   2
         Case 1:19-cv-10474-NRB Document 10 Filed 12/11/19 Page 3 of 3



defendants must demonstrate that . . . the allegations have no bearing on the issues in the
case . . . .”). Allegations may not be stricken based solely on a movant’s denial of their veracity.
See Phelan v. Sullivan, 541 F. App’x 21, 25 (2d Cir. 2013) (denying motion to strike where
“allegedly defamatory statements accurately reflect their interpretations of the facts underlying the
case, and [a party’s] objections are primarily disagreements with whether the account of the facts
on which [opposing parties] have chosen to rely is correct”).1
        Other victims of Epstein, including Giuffre, have also alleged that they witnessed
Dershowitz visit Epstein’s New York City home numerous times. Plaintiff’s allegation about
Dershowitz is therefore relevant to the plausibility of her assault allegations. The allegation would
help a fact-finder conclude that her story is consistent with other women’s accounts, and that it is
therefore more likely to be true than false. Plaintiff’s allegation about Dershowitz is also relevant
to why she did not file her complaint sooner. The passage of time is a fact often weaponized
against victims of sexual assault who do not immediately take legal action. For the past several
years, Dershowitz has been viciously and publicly attacking and defaming the women who claim
that they witnessed him participate in Jeffrey Epstein’s sex trafficking scheme. This has dissuaded
victims such as Plaintiff from accusing him of misconduct out of fear of the same treatment.
        Because Plaintiff’s allegations in paragraph 39 are relevant to her claims against Epstein,
a motion to strike would be frivolous, and a pre-motion conference is unnecessary.2 To the extent
that the Court disagrees, Dershowitz has provided no reason that this topic could not be handled
at the same time as the initial pretrial conference in this matter, after an Answer is filed.
                                              /s/ Joshua I. Schiller
                                              David Boies, Esq.
                                              Joshua I. Schiller, Esq.
                                              Sigrid S. McCawley, Esq.
cc: Counsel of Record (via ECF)
1
  Dershowitz cites a 2015 order from the CVRA case in the Southern District of Florida to
support the proposition that the Court could strike paragraph 39 sua sponte. Dkt. 9 at 3. But that
case’s holdings are inapposite to the facts here. The CVRA court struck “lurid details,”
including details of sexual acts, holding that those allegations were not pertinent to the motion
being decided. Jane Doe 1 v. United States, 08 Civ. 80736 (S.D. Fla. April 7, 2015), ECF No.
324 at 5, 7. Here, however, the paragraph Dershowitz seeks to strike does not contain any “lurid
details,” and is relevant to establishing Plaintiff’s claims.
2
  Any motion for sanctions against Plaintiff or her counsel would be frivolous as well. Rule 11
requires that “factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further investigation or
discovery.” Fed. R. Civ. P. 11(b)(3). Here, Plaintiff swore to substantively identical allegations
in a prior affidavit and re-reviewed the allegations contained in paragraph 39 prior to the
Complaint’s filing, rendering any motion on that ground futile. Dershowitz also seeks to invoke
28 U.S.C. § 1927, which allows for attorneys’ fees and costs if an attorney “multiplies the
proceedings in any case unreasonably and vexatiously.” Plaintiff submits that her good faith
allegations in no way invited these gratuitous filings from Dershowitz, which are wholly
meritless. If anything, it is Dershowitz’s filing that constitutes unreasonable and vexatious
conduct that would warrant attorneys’ fees in favor of Plaintiff.


                                                 3
